Citation Nr: 0606745	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  01-01 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from October 
1969 to May 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In November 2002, the Board remanded the case to afford the 
veteran a hearing.  In May 2003, a hearing was held before 
the undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The Board again remanded the case in December 2003.  As 
explained below, this case must again be returned to fulfil 
the duty to assist the veteran with the development of his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly held that when VA is on notice that 
there are Social Security Administration (SSA) records, it 
must obtain and consider them.  See Baker v. West, 11 Vet. 
App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  
Further, the Veterans Claims Assistance Act of 2000 (VCAA) 
emphasizes the need for VA to obtain records from other 
Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  

The file contains a copy of a fully favorable SSA disability 
decision, dated in January 1994.  In December 2003, the Board 
remanded the case, in part, with instructions to obtain the 
SSA medical records.  After several attempts, by the RO, SSA 
responded that the veteran was not entitled to disability 
benefits.  SSA recommended that their district office should 
be contacted for medical information which might be contained 
in the SSI folder.  In September 2005, the RO FAX'ed a 
records request to the SSA district office.  A reply is not 
of record.  

The passage of the VCAA represented a significant change in 
the duties to notify and assist the veteran.  Of particular 
significance here, the law provides that: Whenever [VA] 
attempts to obtain records from a Federal department or 
agency under this subsection or subsection (c), the efforts 
to obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.
See 38 U.S.C.A. § 5103A (b)(3) (West 2002).  

The single FAX sent to the SSA district office in September 
2005, does not meet the legal requirement to continue efforts 
to obtain those records until the records are obtained or it 
is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Thus, further attempts must be made to obtain the veteran's 
SSA medical records.  

This remand affords an opportunity to obtain additional 
stressor information from the veteran.  The RO should 
specifically ask him to provide dates (within 60 days) for 
his claimed stressors.  

There are additional reasons why this case must be remanded.  
At his May 2003 Board hearing, the veteran reported that one 
incident happened toward the end of his tour in Vietnam.  His 
personnel records show service in Vietnam from October 13, 
1970 to October 12, 1971.  If the RO cannot obtain better 
information from the veteran, it must still afford him more 
stressor development that has occurred thus far.  

The Board specifically notes that the previous remand 
required the RO to seek verification of the veteran's 
stressors, and this was not done.  Regardless of the 
veteran's response, the requirement should be accomplished to 
the extent possible.  The Court has held that a remand by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders and 
that VA has a duty to ensure compliance with the terms of the 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Moreover, the veteran testified that his unit and base (Da 
Nang) were subjected to weaponry fire, to include mortar and 
rocket attacks.  The United States Court of Appeals for 
Veterans Claims held in Pentecost v. Principi, 16 Vet. App. 
124 (2002), that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  The Board finds that there is 
sufficient information already of record to determine if such 
attacks occurred while the veteran was at Da Nang.  
Accordingly, the RO must provide a summary of the veteran's 
claimed in-service stressors, to include the information he 
provided at his Board hearing, and copies of the available 
service personnel records, showing service dates, duties, and 
units of assignment, to the United States Army and Joint 
Services Record Research Center for the purpose of verifying 
the veteran's alleged in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should continue 
requesting the veteran's records from 
SSA and its local field office until 
the records are obtained or until it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.  

2.  The RO should ask the veteran to 
provide more specific details of his 
claimed stressors, including locations 
and dates to within 60 days.  If the 
veteran provides the necessary details, 
they should be forwarded, along with a 
copy of his DA Form 20, to: 

U. S. Army and Joint Services Record 
Research Center (JSRRC)
Kingman Building, Room 2C08
7701 Telegraph Road 
Alexandria, VA 22315-3802.

Even if the veteran does not provide 
additional details, in light of his 
hearing testimony summarized above,  
the RO must provide a summary of the 
veteran's claimed in-service stressors 
based on the information he has already 
provided, to include being exposed to 
weaponry fore, including mortar and 
rocket attacks while at Da Nang, and 
witnessing a fellow soldier being 
killed, along with copies of the 
available service personnel records, 
showing service dates, duties, and 
units of assignment, to JSRRC.  As to 
the claimed incident of witnessing the 
death of a fellow soldier, the search 
should focus on the records of his unit 
for the 60 days before he left Vietnam, 
on October 12, 1971.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
the veteran's claim for service connection 
for PTSD in light of any evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

